The opinion of the Court was delivered by
Bermudez, C. J.
The plaintiff appeals from a judgment refusing to reduce the assessment of its real estate from $310,000 to $200,000, which is alleged to be its cash value and at which it should have been listed under Sec. 25 of Act 96 of 1882.
The assessment is of the lot and building known as the “ Cotton Exchange,” in this city, and of a strip of ground adjoining it.
The witnesses heard are auctioneers, the Treasurer and an employee of the company.
Their testimony is conjectural. They express the opinion that the main property is not worth more than two hundred thousand dollars, regardless of the cost price of both, within a few years, which nears $400,000.
In arriving at that conclusion, they say that they are guided by the rule generally adopted and which is: to ascertain the rental or income of property and then to multiply it by ten; that as the property in question, at best, could yield $20,000 annually, it should not be assessed at more than ten times that amount.
The burden of proving that it is excessive was upon the plaintiff.
*424It is settled that the assessment of the property of a tax payer on the rolls and the modes used in fixing its value, are presumed to be correct until he proves the contrary. New Orleans vs. Bank, 31 Ann. 826; also 29 Ann. 851, affirmed in 99 U. S., p. 97.
The assessors, says Judge Burroughs (On Taxation), act judicially in making an assessment. They proceed upon inquiry, and hear and determine from all the information before them of the value of the property.
After reviewing the legislation of a number of sister States on the subject of the valuation of property, he concludes, as the result of his studies, that the substance of the provisions of the law is the same in each State, the assessment being the value of the land, looking to all the circumstances of its surroundings or what may be regarded as the cash market value, and that the income derived is not the proper criterion in ascertaining its value, (pp. 227-8, ed. 1877.)
If it were true that these conclusions do not rest on solid reasoning and authority, and that'the rule which‘the plaintiff has strenuously endeavored to lay down is correct and has been established, it could be invoked only as applicable to the general class of ordinary property coming within its purview and which is susceptible of bringing revenue, and could not be applied to exceptional property, beyond its purport, which is not designed to yield a rental or income, or commercial purposes, but destined, wholly or mainly, for personal use, benefit and gratification.
In such cases the correct rule would seem to be to assess at the price invested, where the purchase or improvement is of a recent date, and it is not shown that the property has since deteriorated in value, for some cause or other.
No evidence has been adduced to show that the property in this case has declined since the purchase of the lot and erection of the building upon it.
As that circumstance would have been an important factor, it is infer-able, to some reasonable extent, that the property, far from diminishing, has become more valuable.
The “ Cotton Exchange” was constructed for the exclusive benefit of its members, although certain parts of the building have been rented out.
That building consists of a splendid edifice, unusually large, imposing in appearance, ornamented inside and outside by gorgeous fresco paintings and decorations, and admirable artistic statuary, lofty and sumptuous in all its parts.
*425It is immaterial whether the large sums of money which the lot and building have cost were or not invested for profit. It is enough that the property exists and is not exempt from taxation to justify its assessment at its value, all surrounding circumstances considered.
We notice in the transcript a statement of expenditure items for running the elevator, for the insurance premium and the taxes, but we fail to perceive in it any account of the revenues of the property beyond the actual or supposed rental thereof. Had that revenue, in addition to the balance struck ($7785) been stated, it is not impossible that it would have shown that the $390,000, cost price, have not been injudiciously invested.
The evidence shows that the lot has cost $74,000, that the magnificent structure upon it was put up for $300,000 and is now insured for $175,000, which is deemed sufficient to repair any damage to it by fire. Clearly, the assessment of both the lot and the building at $300,000, which is one-iourth less than cost of lot and building, should not be disturbed as unreasonable.
There is further complaint of the assessment of a strip of land adjoining the Exchange, on the ground that it is an open thoroughfare in constant and general use by the public, and therefore no more liable to taxation than a street can be. It does not seem to be denied that tho strip, in itself, is worth the amount at which it was assessed.
This strip has not ceased to belong to tho plaintiff, by which it was. burdened with a “perpetual servitude” in favor of the adjoining or contiguous estate, in the compromise of a pending suit between the owners. It never was dedicated to public use and can be alienated or encumbered by the plaintiff notwithstanding the servitude, provided it does not thereby interfere with the enjoyment of the conceded servitude. E. C. C. 489, 492, 658, 605, 779; C. N. 544, 621, 701.
Confronted with the facts of the original and recent cost of the lot and building, of the assessment thereof by the sworn and impartial officers of the law, specially constituted for the purpose, of the actual unquestionable intrinsic value of the property, we cannot arrive at the conclusion that the district court has erred in its appreciation of the facts and application of the law.
It is therefore ordered and decreed that the judgment appealed from be affirmed, with costs.